DAUKSCH, Chief Judge.
This is an appeal from a sentence where the nineteen year old appellant was not afforded the statutory benefits under section 958.04, Florida Statutes (1979). He is entitled to classification as a youthful offender. Evans v. State, 398 So.2d 1018 (Fla. 5th DCA 1981); Goodson v. State, 392 So.2d 1335 (Fla. 1st DCA 1980); Davenport v. State, 396 So.2d 232 (Fla. 1st DCA 1981). The sentence is vacated and this cause is remanded for resentencing in accordance with the statute and applicable case law.
SENTENCE VACATED AND REMANDED.
ORFINGER and FRANK D. UP-CHURCH, Jr., JJ., concur.